COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Overton
Argued at Richmond, Virginia


COMMONWEALTH OF VIRGINIA
                                          MEMORANDUM OPINION * BY
v.        Record No. 0271-97-1           JUDGE NELSON T. OVERTON
                                              JUNE 24, 1997
CHAD EVERETT SPENCER


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                    Wilford Taylor, Jr., Judge
          Marla Graff Decker, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellant.

          J. Ashton Wray, Jr., for appellee.



     The Commonwealth appeals from a pretrial order in the

Circuit Court of the City of Hampton in which the trial judge

granted a motion to suppress the evidence.    For the reasons

stated, we affirm the trial court’s ruling.

     The parties are fully conversant with the record in the

cause, and because this memorandum opinion carries no

precedential value, no recitation of the facts is necessary.

     In an appeal by the Commonwealth, "we view the evidence in

the light most favorable to [the defendant], the prevailing party

below, and we grant all reasonable inferences fairly deducible

from that evidence."   Commonwealth v. Grimstead, 12 Va. App.
1066, 1067, 407 S.E.2d 47, 48 (1991).   According to the

     *
      Pursuant to Code § 17-116.010 this opinion is not

designated for publication.
defendant’s version of the encounter, the police officer asked

for the driver’s identification and registration and returned to

his cruiser.   Only after he had come back to the car after

checking the driver’s identification did he ask to see the

appellant’s identification.

     In certain cases, an officer during a traffic stop may make

additional intrusions upon passengers’ personal liberties

"pending completion of the stop."           Maryland v. Wilson, 117 S. Ct.
882, 886 (1997).   In this case, however, the traffic stop was

completed.   The officer had investigated the traffic violation,

checked the driver’s identification and registration, and

returned the driver’s documents.       Until that point, "[a]s a

practical matter, the passengers are already stopped by virtue of

the stop of the vehicle."     Id.    After that point, the stop is

completed and an independent reason is needed to continue

detaining the passengers.   The trial judge specifically found no

valid reason and upon reviewing the record, we agree.

     Accordingly, the ruling below is affirmed.
                                                           Affirmed.




                                    - 2 -